Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
August 1, 2012 (the “Effective Date”), between Aspect Software, Inc., a Delaware
corporation (the “Company”), and Stewart M. Bloom (“Employee”).

The Company and Employee desire to enter into this Agreement to provide the
terms on which Employee will serve as the Chief Executive Officer of the
Company.

The parties hereto agree as follows:

1. Employment. The Company hereby employs Employee, and Employee hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning as of the Effective Date and ending as
provided in Section 4 hereof (the “Employment Period”).

2. Position and Duties.

(a) During the Employment Period, Employee will serve as the Chief Executive
Officer of the Company, subject to the overall direction and authority of the
board of directors (the “Board”) of Aspect Software Group Holdings Ltd., the
Company’s parent company (“Parent”).

(b) Employee will devote his or her reasonable best efforts and his or her full
business time and attention to the business and affairs of the Company and its
affiliates; provided that nothing in this Section 2(b) will prohibit Employee
from devoting a reasonable amount of time to charitable or other similar
activities. Employee will perform his duties and responsibilities hereunder to
the best of his or her abilities in a diligent, trustworthy, businesslike and
efficient manner.

3. Base Salary and Benefits.

(a) During the Employment Period, Employee’s base salary will be $500,000 per
annum and will be subject to review by the Board on an annual basis (the “Base
Salary”), which salary will be payable in regular installments in accordance
with the Company’s general payroll practices and will be subject to customary
withholding.

(b) During the Employment Period, Employee will be entitled to participate in
all of the Company’s employee benefit programs for which managerial employees of
the Company are generally eligible (including with respect to paid time off,
sick days and paid Company holidays) in accordance with the terms and conditions
of such programs as the same may be amended or modified from time to time.

(c) During each fiscal year of the Employment Period, Employee will be entitled
to earn an annual bonus in the amount of up to 80% of Employee’s Base Salary
upon the



--------------------------------------------------------------------------------

achievement of annual plan goals (the “Target Bonus”). Employee’s annual plan
performance targets will be established annually by the Board in its sole
discretion (in consultation with Employee). Any bonus earned with respect to any
partial fiscal year (if any) during the Employment Period will be prorated based
upon the number of days elapsed in such fiscal year. In order to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the regulations and guidance promulgated thereunder (collectively, “Code
Section 409A”), it is agreed that the bonus (if any) earned under this
Section 3(c) shall be paid no later than (but may be paid earlier in accordance
with the Company’s usual practices) March 15th of the calendar year immediately
following the calendar year in which the fiscal year to which such bonus relates
ended.

(d) The Company will reimburse Employee for all reasonable expenses incurred by
him in the course of performing his or her duties under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses. To
the extent that any reimbursements or in-kind benefits under this Agreement
constitute “Non-qualified Deferred Compensation” for purposes of Code
Section 409A, (i) all such expenses, benefits or other reimbursements under this
Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Employee,
(ii) any right to such reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided in any other taxable year.

(e) The Company shall, or shall cause Parent (as defined below) to, pay to
Employee a cash bonus (the “Value Enhancement Bonus”) upon a Liquidity Event (as
defined below), as of the date of and in connection with the closing of a
Liquidity Event in an amount calculated as provided on Exhibit A; provided that
Employee is continuously employed by the Company through such date. If all or
any portion of the Equity Value consists of non-cash consideration, then, at the
Company’s option, either (i) the Value Enhancement Bonus shall be payable to
Employee in cash or (ii) all or a portion of the Value Enhancement Bonus shall
be payable to Employee in the same form of non-cash consideration (in the same
proportion as such non-cash consideration constituted of the aggregate Equity
Value); provided, however, that if the Company determines to pay any portion of
the Value Enhancement Bonus in the form of non-cash consideration pursuant to
clause (ii) of the immediately preceding sentence, then the cash portion of the
Value Enhancement Bonus shall not be less than the amount of Employee’s tax cost
arising out of the payment of the Value Enhancement Bonus (i.e., the amount that
Employee would be required to include as taxable income in the taxable period
that includes the date of receipt multiplied by Employee’s then-current combined
federal and state marginal income tax rate (taking into account the
deductibility of state income tax for federal income tax purposes).
Notwithstanding the foregoing, if Employee’s employment with the Company is
terminated by the Company without Cause or due to Employee’s resignation for
Good Reason within six (6) months prior to the execution of a definitive
agreement that results in the Liquidity Event contemplated by such Agreement,
then the Company shall pay Employee the Value Enhancement Bonus as if Employee
were still employed by the Company on the date of the Liquidity Event.

 

2



--------------------------------------------------------------------------------

(g) If any payment that Employee is eligible to receive as a Value Enhancement
Bonus, when combined with any other payment or benefit Employment is eligible to
receive as a result of a Liquidity Event or the termination of Employee’s
employment with any the Company, would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) be subject to the
excise tax imposed by Section 4999 of the Code, then the Company will use its
reasonable efforts to cause any potential parachute payment to be disclosed to
and submitted for approval by the equity holders of the Company in accordance
with Section 280G(b)(5) of the Code and the regulations thereunder and make an
unqualified recommendation of equity holders for such approval.

4. Term.

(a) The Employment Period will commence as of the Effective Date and will
terminate upon the first to occur of (i) Employee’s resignation (with or without
Good Reason (as defined in Section 4(g) below)), death or Disability (as defined
in Section 4(e) below), (ii) termination by the Company at any time for Cause
(as defined in Section 4(f) below) or without Cause, (iii) the consummation of
the Liquidity Event and (iv) the fifth anniversary of the Effective Date.

(b) Subject to the other terms and conditions of this Section 4(b), if the
Employment Period is terminated by the Company without Cause or by Employee with
Good Reason during the term of this Agreement, Employee will be entitled to
continue to receive his Base Salary described in Section 3(a) above during the
eighteen (18) month period immediately following any such termination (subject
to the following sentence, the “Severance Period”). If Employee is eligible for
and elects to receive continuation group health coverage mandated by
Section 4980B of the Internal Revenue Code or similar state laws (“COBRA”)
during the Severance Period, Employee will be responsible for paying such COBRA
premiums and the Company will reimburse Employee for the amount of the COBRA
premiums; provided, however, that the Company shall have no obligation to
reimburse Employee with respect to such COBRA premiums to the extent that the
Company reasonably determines that reimbursement of such COBRA premiums could
result in the imposition of excise taxes on the Company for any failure to
comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and the Health Care and Education
Reconciliation Act of 2010, as amended Any amounts payable under this
Section 4(b) will be payable at such times as such amounts would have been
payable had Employee’s employment not been terminated. Notwithstanding anything
in this Agreement to the contrary, the Company will have no obligation to pay
any amounts payable under this Section 4(b) during such times as Employee is in
breach of Sections 5, 6 or 7 hereof. As a condition to the Company’s obligations
(if any) to make the payments described in this Section 4(b), Employee will
execute and deliver a general release in the form attached hereto as Exhibit B
(the “General Release”). Employee shall forfeit all rights to payments and
benefits described in this Section 4(b) unless the General Release is signed and
delivered (and no longer subject to revocation) within sixty (60) days following
the

 

3



--------------------------------------------------------------------------------

date of Employee’s separation from service (it being agreed that the Company
shall provide notice to Employee not less than ten (10) business days prior to
the expiration of such period). To the extent any such cash payment or
continuing benefit to be provided is not nonqualified deferred compensation
subject to Code Section 409A, as determined by the Company in its sole
discretion, then such payment or benefit shall commence upon the first scheduled
payment date immediately after the date the release is executed and no longer
subject to revocation (the “Release Effective Date”). The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Section 4(b) applied
as though such payments commenced immediately upon Employee’s separation from
service, and any payments made thereafter shall continue as provided herein. The
delayed benefits shall in any event expire at the time such benefits would have
expired had such benefits commenced immediately following Employee’s separation
from service. To the extent any such cash payment or continuing benefit to be
provided is nonqualified deferred compensation subject to Code Section 409A, as
determined by the Company in its sole discretion, then such payments or benefits
shall be made or commence upon the sixtieth (60th) day following Employee’s
separation from service. The first such cash payment shall include payment of
all amounts that otherwise would have been due prior thereto under the terms of
this Section 4(b) had such payments commenced immediately upon the Employee’s
separation from service, and any payments made thereafter shall continue as
provided therein. The delayed benefits shall in any event expire at the time
such benefits would have expired had such benefits commenced immediately
following the Employee’s separation from service. The Company may provide, in
its sole discretion, that Employee may continue to participate in any benefits
delayed pursuant to this section during the period of such delay, provided that
Employee shall bear the full cost of such benefits during such delay period.
Upon the date such benefits would otherwise commence pursuant to this
Section 4(b), the Company may reimburse Employee the Company’s share of the cost
of such benefits, if any, had such benefits commenced immediately upon
Employee’s separation from service. Any remaining benefits shall be reimbursed
or provided by the Company in accordance with the schedule and procedures
specified therein.

(c) If the Employment Period is terminated for any reason other than by the
Company without Cause or by Employee with Good Reason, Employee will be entitled
only to receive his or her Base Salary through the date of termination.

(d) Except as otherwise expressly provided in Section 4(b) and Section 3(e)
above, all of Employee’s rights to salary, bonuses, fringe benefits and other
compensation hereunder (if any) which accrue or become payable after the
termination of the Employment Period will cease upon such termination. The
Company may offset any amounts Employee owes the Company or its affiliates
against any amounts the Company owes Employee hereunder. Employee’s termination
of employment with the Company for any reason shall be deemed to automatically
remove Employee, without further action, from any and all offices held by
Employee with the Company or its affiliates, and Employee agrees to promptly
sign and submit notice(s) of resignation or any other documents reasonably
requested in order to effect the removal of Employee from any such offices.

 

4



--------------------------------------------------------------------------------

(e) For purposes of this Agreement, “Disability” (i) means any physical or
mental incapacitation which results in Employee’s inability to perform his or
her duties and responsibilities for the Company for a total of 120 days during
any twelve-month period, as determined by the CEO in his good faith judgment and
(ii) will be deemed to have occurred on the 120th day of such inability to
perform.

(f) For purposes of this Agreement, “Cause” means (i) a material breach by
Employee of his duties and responsibilities which is not promptly remedied
following delivery of written notice by the Company specifying such breach,
(ii) the commission by Employee of a felony or any other crime involving moral
turpitude, (iii) the commission by Employee of any act or omission involving
theft, fraud, breach of trust or any material act of dishonesty involving the
Company or its subsidiaries or any of its customers, suppliers or other business
relations or (iv) a significant violation by Employee of the code of conduct of
the Company or its subsidiaries or of any statutory or common law duty of
loyalty to the Company or its subsidiaries.

(g) For purposes of this Agreement, “Good Reason” means Employee resigns his
employment with the Company as a result of one or more of the following reasons:
(i) the Company materially reduces the amount of Employee’s Base Salary or
(ii) the Company materially reduces the employee benefits provided by the
Company and its subsidiaries to Employee, other than any such reduction that
affects, or that is similar to a change in benefits that affects, one or more
other similarly situated employees of the Company and its subsidiaries; provided
that Employee must deliver the Company written notice of his resignation for
Good Reason no later than 30 days after the occurrence of any such event in
order for Employee’s resignation with Good Reason to be effective hereunder,
such resignation will not be effective until the 30th day following receipt of
such written notice by the Company and such resignation shall not be deemed to
be for “Good Reason” hereunder unless the circumstance giving rise to Employee’s
“Good Reason” remains uncured at the end of such 30-day period.

(h) For purposes of this Agreement, “Equity Value” means, as of a given date,
the aggregate fair market value of the consideration (including, without
limitation, cash or other property) actually received by all of the shareholders
of Parent or Company, as applicable, on account of their equity interest in the
Parent or Company in connection with a Liquidity Event, as determined by the
Board in good faith and, with respect to any securities included in such
consideration that are not immediately able to be sold by the recipient thereof
on a public exchange, including discounts for lack of marketability or control.

(i) For purposes of this Agreement, “Liquidity Event” means (i) any sale or
transfer by Parent or its subsidiaries of all or substantially all assets of the
Parent or the Company on a consolidated basis (for purposes hereof, “all or
substantially all” shall have the meaning given to such term under Delaware law)
to an unaffiliated third party, (ii) any consolidation, merger or other
reorganization of Parent or the Company with or into any other entity or
entities as a result of which (A) any person or group other than investment
funds managed by Golden Gate Capital and/or investment funds managed by Oak
Investment Partners obtains possession of the voting power (under ordinary
circumstances) to elect a majority of the surviving corporation’s board of
directors or (B) investment funds managed by Golden Gate Capital and/or
investment funds

 

5



--------------------------------------------------------------------------------

managed by Oak Investment Partners cease to own, collectively, at least 20% (by
value) of the surviving corporation’s shares of capital stock or (iii) any
issuance, sale or transfer to any third party of shares of the Company’s or
Parent’s capital stock by the holders thereof as a result of which (A) any
person or group other than investment funds managed by Golden Gate Capital
and/or investment funds managed by Oak Investment Partners obtains possession of
the voting power (under ordinary circumstances) to elect a majority of the board
of directors or (B) investment funds managed by Golden Gate Capital and/or
investment funds managed by Oak Investment Partners cease to own, collectively,
at least 20% (by value) of the Company’s or Parent’s shares of capital stock.

5. Confidential Information. Employee acknowledges that the information,
observations and data (including, without limitation, trade secrets, know-how,
research and product plans, customer lists, software, inventions, processes,
formulas, technology, designs, drawings, specifications, marketing and
advertising materials, distribution and sales methods and systems, sales and
profit figures and other technical and business information) concerning the
business or affairs of the Company or any of its affiliates obtained by him or
her while employed by the Company (“Confidential Information”) are the property
of the Company or such affiliate. Therefore, Employee agrees that he or she
shall not disclose to any unauthorized person or use for his or her own purposes
any Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of Employee’s acts
or omissions to act. Employee will deliver to the Company at the termination of
the Employment Period, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) to the extent
containing Confidential Information or Work Product (as defined in Section 6
below) of the Company or any of its affiliates which he or she may then possess
or have under his or her control.

6. Inventions and Patents. Employee acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company’s or any of its affiliates’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Employee while employed by the
Company (“Work Product”) belong to the Company or such affiliate. Employee shall
promptly disclose such Work Product to the Company and perform all actions
requested by the Company (whether during or after the Employment Period) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

7. Unfair Competitive Activities; Protection of Trade Secrets.

(a) Employee acknowledges that Employee’s services to the Company require the
use of information including a formula, pattern, compilation, program, device,
method, technique, or process that the Company has made reasonable efforts to
keep confidential and that derives independent economic value, actual or
potential, from not being generally known to the public or to other persons who
can obtain economic value from its disclosure or use (“Trade Secrets”). Employee
further acknowledges and agrees that the Company would be irreparably damaged if

 

6



--------------------------------------------------------------------------------

Employee were to provide similar services requiring the use of such Trade
Secrets to any person or entity competing with the Company or engaged in a
similar business. Therefore, Employee agrees that during the period of
Employee’s employment with the Company or any of its affiliates and during the
twelve (12) month period immediately thereafter (the “Protection Period”), he or
she will not, either directly or indirectly, for himself or herself or any other
person or entity (i) induce or attempt to induce any employee of the Company or
any of its affiliates to leave the employ of the Company or such affiliate, or
in any way interfere with the relationship between the Company or any affiliate
and any employee thereof, (ii) hire any person who is (or in the case of a
former employee, was an employee of the Company or any affiliate at any time
during the 180 day period prior to any attempted hiring by Employee) an employee
of the Company or any affiliate, (iii) induce or attempt to induce any customer,
supplier, licensee, licensor or other business relation of the Company or any
affiliate to cease doing business with the Company or such affiliate, or in any
way interfere with the relationship between any such customer, supplier,
licensee, licensor or business relation and the Company or any affiliate
(including, without limitation, making any negative statements or communications
about the Company or its affiliates) or (iv) Participate in any business in
which he would be reasonably likely to employ, reveal, or otherwise utilize
Trade Secrets used by the Company prior to the Employee’s termination in any
geographical area in which the Company or any of its affiliates conduct
business. “Participate” includes any interest in any enterprise, whether as an
officer, director, employee, partner, sole proprietor, agent, representative,
independent contractor, consultant, Employee, franchisor, franchisee, creditor,
owner or otherwise; provided that the foregoing activities shall not include the
passive ownership (i.e., Employee does not directly or indirectly participate in
the business or management of the applicable entity) of less than 5% of the
stock of a publicly-held corporation whose stock is traded on a national
securities exchange.

(b) Employee agrees that the aforementioned covenant contained in Section 7(a)
is reasonable with respect to its duration, geographical area and scope. In
particular, Employee acknowledges and agrees that the Company and its affiliates
conduct their businesses on a worldwide basis and that the geographic scope of
the covenant contained in Section 7(a) is necessary to protect the goodwill and
Confidential Information of the Company and its affiliates. Employee further
acknowledges that the restrictions contained in Section 7(a) do not impose an
undue hardship on him or her due to the fact that he or she has general business
skills which may be used in industries other than those in which each of the
Company and its affiliates conduct their businesses and do not deprive Employee
of his or her livelihood. Employee agrees that the covenants made in
Section 7(a) shall be construed as agreements independent of any other
provision(s) of this Agreement and shall survive any order of a court
terminating any other provision(s) of this Agreement.

(c) If, at the time of enforcement of Sections 5, 6 or 7 of this Agreement, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area.

(d) Because Employee’s services are unique and because Employee has access to
Confidential Information and Work Product, the parties hereto agree that money
damages may

 

7



--------------------------------------------------------------------------------

not be an adequate remedy for any breach of this Agreement. Therefore, in the
event a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security). In addition, in the event of
an alleged breach or violation of this Section 7, the Protection Period will be
tolled until such breach or violation has been duly cured. Employee agrees that
the restrictions contained in Sections 5, 6 and 7 are reasonable.

8. Additional Acknowledgments. Employee acknowledges that the provisions of
Sections 5, 6 and 7 are in consideration of: (i) employment with the Company and
(ii) additional good and valuable consideration as set forth in this Agreement.
Employee expressly agrees and acknowledges that the restrictions contained in
Sections 5, 6 and 7 do not preclude Employee from earning a livelihood, nor do
they unreasonably impose limitations on Employee’s ability to earn a living.
Employee acknowledges that he or she has carefully read this Agreement and has
given careful consideration to the restraints imposed upon Employee by this
Agreement.

9. Other Businesses. As long as Employee is employed by the Company, Employee
agrees that he or she will not, except with the express written consent of the
Company, become engaged in, render services for, or permit his or her name to be
used in connection with any business other than the business of the Company or
any of its affiliates (including, for avoidance of doubt, other portfolio
companies of Golden Gate Capital); provided that Employee shall be entitled to
make passive monetary investments (i.e., investments not involving any
Participation in the applicable enterprise (as defined above, provided that for
purposes of this Section 9, “Participate” shall also exclude the passive
ownership of less than 10% of the equity of a private entity)).

10. No Withholding of Undisputed Payments. During the pendency of any dispute or
controversy, the Company shall not withhold any payments or benefits due to
Employee, whether under this agreement or otherwise, except of an amount equal
(in the Company’s reasonable estimation) to the amount that is the subject of a
bona fide dispute between the parties.

11. Legal Fees and Expenses. The Company shall pay the reasonable and properly
documented legal fees and related expenses for Employee’s counsel incurred prior
the Effective Date in the negotiation and execution of this agreement, such
amount not to exceed the sum of $5,000, and to be supported by an invoice or
bill as such is otherwise normally issued by Employee’s attorney. Any costs and
expenses paid or reimbursed hereunder shall be paid within forty-five (45) days
after receipt of written request by Employee for payment or reimbursement.

12. Indemnification.

(a) The Company shall indemnify Employee in accordance with the Company’s
Articles of Incorporation, against all costs, charges and expenses incurred or
sustained by executive, including the cost of legal counsel, in connection with
any action, suit or proceeding to which Employee may be made a party by reason
of Executive being or having been an officer, director, or employee of the
Company or any of their respective subsidiaries or affiliates.

 

8



--------------------------------------------------------------------------------

(b) Employee shall be covered during the entire term of the Agreement and
thereafter for at least six (6) years by officer and director liability
insurance in amounts and on terms similar to that afforded to other executives
and/or directors of the Company or its affiliates, which such insurance shall be
paid by the Company.

10. Employee’s Representations. Employee hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Employee does not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Employee is a party or by which he or she is bound, (ii) Employee is not a party
to or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Employee, enforceable in accordance with its terms.
Employee hereby acknowledges and represents that he or she has had the
opportunity to consult with independent legal counsel regarding his or her
rights and obligations under this Agreement and that he or she fully understands
the terms and conditions contained herein.

11. Deferred Compensation Matters.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted the Employment
Agreement shall be interpreted to be in compliance therewith or exempt
therefrom. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on Employee by Code Section 409A or
damages for failing to comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(c) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the date of the Employee’s separation from service in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made in no event less frequently than
monthly. Notwithstanding the foregoing, with respect to any payments that are
intended to fall under the short-term deferral exemption from Code Section 409A,
unless this Agreement provides a specified and objectively determinable payment
schedule to the contrary, all payments

 

9



--------------------------------------------------------------------------------

due thereunder shall be made as soon as practicable after the right to payment
vests and in all events by March 15 of the calendar year following the calendar
year in which the right to payment vests. For purposes of this section, a right
to payment will be treated as having vested when it is no longer subject to a
substantial risk of forfeiture as determined by the Company in its sole
discretion.

(d) Notwithstanding any other payment schedule provided herein to the contrary,
if Employee is identified on the date of his separation from service a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B) (which generally means a key employee of a corporation any
stock of which is publicly traded on an established securities market or
otherwise), then, with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation subject to Code
Section 409A and payable on account of a “separation from service,” (i) such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of Employee’s “separation from service” and (B) the date of Employee’s death
(the “Delay Period”) to the extent required under Code Section 409A and (ii) at
the end of such six (6)-month period, the Company shall make an additional
payment to Employee equal to the amount interest accruing at the then-current
short-term applicable federal rate published by the Internal Revenue Service on
the value of any such payment or benefit, accruing from the date on which it
would have otherwise been paid or provided. Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to Employee in a lump sum,
and all remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them therein.

(e) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” subject to Code
Section 409A, (i) all such expenses or other reimbursements hereunder shall be
paid on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Employee, (ii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to provided, in any other taxable year, and (iii) Employee’s right to
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit.

(f) For purposes of Code Section 409A, Employee’s right to receive any
installment payment pursuant to the Employment Agreement shall be treated as a
right to receive a series of separate and distinct payments.

(g) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

(h) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes nonqualified
deferred compensation subject to Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to Employee unless
otherwise permitted by Code Section 409A.

 

10



--------------------------------------------------------------------------------

12. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, to Employee at the address indicated in the Company’s payroll
records, and to the Company at the address indicated below:

Aspect Software, Inc.

300 Apollo Drive

Chelmsford, MA 01824

Attention: General Counsel

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

12. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. In the event
that any ruling of any court or governmental authority calls into question the
validity of any portion of this Agreement, the parties hereto shall consult with
each other concerning such matters and shall negotiate in good faith a
modification to this Agreement which would obviate any such questions as to
validity while preserving, to the extent possible, the intent of the parties and
the economic and other benefits of this Agreement and the portion thereof whose
validity is called into question.

13. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

14 No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

15. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

16. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Employee, the Company and their respective
heirs, successors

 

11



--------------------------------------------------------------------------------

and assigns, except that Employee may not assign his or her rights or delegate
his or her obligations hereunder without the prior written consent of the
Company. Each of the Company’s affiliates are intended third party beneficiaries
of this Agreement.

17. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the schedules
hereto shall be governed by, and construed in accordance with, the laws of the
Commonwealth of Massachusetts, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the Commonwealth of
Massachusetts or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Massachusetts. Each
party hereto submits to the co-exclusive jurisdiction of the United States
District Court for Massachusetts, and of any Massachusetts state court sitting
in Boston, Massachusetts over any lawsuit under this Agreement and waives any
objection based on venue or forum non conveniens with respect to any action
instituted therein.

18. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement. It is agreed and understood that Employee shall not be entitled to
bind the Company in connection with this Agreement or any matter arising
hereunder.

*    *    *    *    *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ASPECT SOFTWARE, INC. By:  

/s/ Robert Krakauer

Its:  

CFO

EMPLOYEE

/s/ Stewart Bloom

Stewart M. Bloom